DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-15, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoshi (U.S. Patent Publication 2017/0187053).
Regarding claim 11, Hoshi teaches a fuel cell system mounted in a vehicle to be started in a sub-zero temperature, the fuel cell system comprising: a fuel cell, an air stream produced by a compressor and that is divided into two partial streams using a bypass valve of a bypass passage that flows around the fuel cell to the exhaust, wherein the bypass valve determines how much air flows into the fuel cell and into the bypass passage (Paragraphs 0003, 0036, 0041-0046).  Hoshi also teaches that the fuel cell system has a controller that starts a warm up process when the vehicle is started and shows in Fig. 13 that at time t4-t5 (first phase), the amount of air flowing into the fuel cell is high and then at time t5-t6 (second phase), the amount of air flowing into the fuel is very low (Paragraphs 0307-0313).

Regarding claim 14, Hoshi shows in Fig. 13 that the stack pressure is increased at the start of the first phase, t4-t5, to a constant pressure, which is maintained until the end of the second phase, t5-t6.
As to claim 15, Hoshi teaches that the air is flowed through the cathode side of the fuel cell (Paragraphs 0032 and 0034).
Regarding claim 19, Hoshi discloses that the warm-up process is started when a temperature of the fuel cell system is too low and can cause freezing (Paragraph 0006).
Hoshi teaches every limitation of claims 11-15, 19 and 20 of the present invention and thus anticipates the claims.
Allowable Subject Matter
Claims 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722